Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1, 3, 5-7, and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claims 1-20 are the inclusion of the limitations in the claims, which are not found in the prior art references, specifically subject matter of launching applications based on location, privacy level, and role of the user and specifically at the same location as the first session on a second device. This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
Applicant was also able to overcome the 35 U.S.C. 101 rejection due to the functionality of suspending the use of applications and create a place holder to allow resuming in the same place you previously stopped for a second location/device.
The most remarkable prior arts of record are as follows:
a. Vesto — U.S. Publication No. 2011/0295616 — Teaches launching of applications based on event alerts and clinician role. Vesto does not teach location awareness and launching applications based on determination of a privacy level of that location.
b. Graves et al. — U.S. Publication No. 2006/0185005 — Teaches transferring of sessions on a second device based on user identity and location. Graves does not teach launching of applications based on location, role, and privacy level of the location.
c. Jaudon et al. — U.S. Publication No. 2013/0185772 — Teaches updating a session based on location data from a device. Jaudon does not teach launching of applications based on location, role, and privacy level of the location.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626